

114 HR 6117 IH: Opening Doors for Youth Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6117IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide at-risk and disconnected youth with subsidized summer and year-round employment and to
			 assist local community partnerships in improving high school graduation
			 and youth employment rates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opening Doors for Youth Act of 2016. 2.FindingsCongress finds the following:
 (1)The time between the early teens and mid-twenties represents a critical developmental period in which individuals can gain the education and training, entry-level work experiences, work-readiness skills, and social networks needed to smoothly transition into the labor market and build towards future professional success.
 (2)Yet, in 2014, 5.25 million young adults between the ages of 16 and 24 were out of school and unemployed, leaving them disconnected from the systems and institutions critical for developing the building blocks of independence and self-sufficiency.
 (3)According to research by Measure of America, the overwhelming number of youth disconnected from school and work come from disconnected communities marked by high adult unemployment, poverty, and racial segregation, as well as low levels of adult education attainment. These communities often lack the resources and supports needed to prevent and reverse youth disconnection.
 (4)Communities of color experience the highest rates of youth disconnection: 27.8 percent of Native American youth, 21.6 percent of Black youth, and 16.3 percent of Latino youth between the ages of 16 and 24 were disconnected from school and work in 2013.
 (5)Disconnection from school and work can have significant consequences for youth, including decreased earning power and fewer future employment opportunities. According to the 2012 report, The Economic Value of Opportunity Youth, disconnected youth will, on average, earn $392,070 less than the average worker over their lifetimes.
 (6)Failure to successfully connect young people to employment and educational opportunities also results in a significant loss in productivity for the overall economy, as well as increases in government spending. According to a recent report from Measure of America, in 2013, youth disconnection resulted in $26.8 billion in public expenditures, including spending on health care, public assistance, and incarceration.
 (7)These young people are commonly referred to as opportunity youth because of their tremendous potential, despite being out of school and work. Given the appropriate supports and resources, opportunity youth would add great social and economic value to our communities and the economy. According to the Opportunity Index, an annual measurement of opportunity in a geographic region, the number of opportunity youth, along with educational attainment and poverty rates, are strongly linked to overall opportunity in communities. When young adults do well, communities do well.
 (8)Despite their talent and motivation, many opportunity youth lack access to the training, education, and entry-level jobs that can help them gain the work experience and credentials needed to successfully transition into the labor market.
 (9)Lack access to entry-level jobs can limit a young adult’s ability to accrue early work experience and demonstrate productivity and work readiness to potential employers.
 (10)Summer and year-round youth employment programs that connect young adults with entry-level jobs give youth the work experience and opportunity for skill development needed to transition into the labor market and prevent points of disconnection, such as involvement in the criminal and juvenile justice systems.
 (11)Evidence suggests that summer youth employment programs may help in-school youth remain connected to the education system. A study of the New York City Summer Youth Employment Program (SYEP) found that after program participation, youth older than 16 increased their school attendance by four or five additional days compared to their previous fall semester attendance. This attendance increase represented 25 percent of the total days students were permitted to miss school and still continue on to the next grade.
 (12)Evidence shows that participation in summer youth employment programs also reduces the rate of violent crimes arrests. For example, studies of Chicago’s One Summer Plus program show that the program reduced violent crime arrests among at-risk youth by approximately 43 percent, with crime reduction benefits lasting over a year after the program had ended. This reduction can have significant impact for young people, given the impact of a criminal record on future employment prospects and wages.
 (13)Despite the benefits of summer employment, summer youth employment has declined by more than 40 percent during the past 12 years, at a loss of more than 3 million summer jobs for young Americans. A J.P. Morgan Chase study of 14 major U.S. cities found that summer youth employment programs were only able to provide opportunities for 46 percent of applicants in 2014.
 (14)Young adults of color are less likely to be employed during summer months. According to a My Brother’s Keeper Task Force Report, White male teenagers were employed at twice the rate of Black male teenagers during the summer of 2013.
 (15)Labor market shifts have also limited opportunities for young adults without a high school diploma or with limited postsecondary credentials. According to a 2013 Georgetown University Center on Education and the Workforce report, by the year 2020, an estimated 65 percent of all U.S. jobs will require postsecondary education and training.
 (16)Many at-risk or opportunity youth, finding that traditional pathways to educational attainment or employment are ill-matched to their individual needs, struggle to remain connected or reconnect to school and work.
 (17)For some youth, individual barriers—such as unstable housing, lack access to affordable child care or transportation, or involvement in the juvenile or criminal justice system—make it difficult to take advantage of existing employment and education pathways.
 (18)According the 2016 report, Supportive Services in Job Training and Education: A Research Review, studies suggest that education and training programs that offer supportive services, such as child care, transportation, and financial assistance, are associated with improved outcomes.
 (19)Community-based preventions and interventions can address the distinct problems opportunity youth may face in the local community and provide a connection to the education and training, re-engagement, and supportive services needed to help these young people succeed.
 (20)Previous Federal grant programs targeting communities with high rates of poverty have been successful in building such communities’ capacity to improve labor market participation and education attainment rates for young adults.
 3.Authorization of fundsThere are authorized to be appropriated to the Secretary of Labor $5,500,000,000 to carry out this Act.
		4.Availability of funds
 (a)In generalOf the amounts available under section 3, the Secretary of Labor shall— (1)allot $1,500,000,000 in accordance with section 5 to provide eligible youth with subsidized summer employment opportunities;
 (2)allot $2,000,000,000 in accordance with section 6 to provide eligible youth with partially subsidized year-round employment opportunities; and
 (3)award $2,000,000,000 in competitive grants in accordance with section 7 to assist local community partnerships in improving high school graduation and youth employment rates.
 (b)ReservationThe Secretary of Labor may reserve— (1)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of subsection (a) for the costs of technical assistance and Federal administration of this Act; and
 (2)not more than 2 percent of amounts available under each of paragraphs (1) through (3) of subsection (a) for the costs of evaluations conducted under section 10.
 (c)Period of availabilityThe amounts appropriated under this Act shall be available for obligation by the Secretary of Labor until the date that is 4 years after the date of enactment of this Act.
			5.Summer employment opportunities for opportunity youth
 (a)In generalOf the amounts available under section 4(a)(1) that is not reserved under section 4(b), the Secretary of Labor shall, for the purpose of carrying out summer employment programs under this section—
 (1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and
 (2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas.
				(b)Within State allocations
 (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of carrying out summer employment programs under this section.
 (2)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs of carrying out a summer employment program under this section, including the costs of conducting outreach for such program.
 (c)Eligible local areaIn order for a local area to be eligible for funds under this section, the local board of the local area shall submit to the Governor a plan for the summer employment program at such time, in such manner, and containing such information as the Governor may reasonably require. At a minimum, each plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123) and include—
 (1)a description of how the local area will carry out the activities described in subsection (d); (2)the number of individuals expected to participate in the summer employment program;
 (3)a description of the services, including supportive services, that the summer employment program is expected to provide;
 (4)an assurance that the summer employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and
 (5)an assurance that the local area will adhere to the labor standards outlined in section 8. (d)Local use of funds (1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made, be—
 (A)not younger than age 14 or older than age 24; and (B)one of the following:
 (i)An out-of-school youth. (ii)An in-school youth.
 (iii)An unemployed individual. (2)Mandatory usesThe local area, from the amounts allocated under this section, shall carry out, for eligible youth, a summer employment program that—
 (A)matches each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for a high-quality summer employment opportunity, which may not—
 (i)be less than 4 weeks; and (ii)pay less than the highest of the Federal, State, or local minimum wage;
 (B)subsidizes not more than 50 percent of the wages of each youth participant from program funds; (C)funds not less than 50 percent of the wages of each youth participant through other public, private, or philanthropic funds, which may include an employer’s payment of such wages;
 (D)provides each employer with coaching and mentoring on how to successfully employ each youth participant in meaningful work;
 (E)provides each youth participant with coaching and mentoring to enhance the summer employment opportunity and facilitate the completion of the program;
 (F)provides each youth participant who does not complete the summer employment opportunity with coaching and mentoring to facilitate re-enrollment and completion of the program;
 (G)provides each youth participant with educational programs related to the summer employment opportunity to enhance the summer employment opportunity;
 (H)if applicable, provides each youth participant with supportive services to enable participation in the program;
 (I)develops a plan to create unsubsidized summer employment opportunities, increase summer employment opportunities in the private sector, and gradually increase the number of unsubsidized or partly subsidized summer employment opportunities; and
 (J)connects each youth participant with a provider of youth, adult, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), including those provided at one-stop centers.
 (3)Discretionary usesThe amounts allocated under this section may be used to carry out, for eligible youth, a summer employment program that—
 (A)integrates the services provided by the program with existing year-round youth development programs and secondary school programs, including any service provided by a provider of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and skills training programs funded by the State or Federal Government;
 (B)provides each youth participant with career planning services to facilitate success after the program ends; and
 (C)provides each youth participant with high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections.
 (e)Program prioritiesIn allocating funds under this section, priority shall be given to summer employment opportunities— (1)in existing or emerging in-demand industry sectors or occupations; or
 (2)that meet community needs in the public, private, or nonprofit sector. (f)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include the performance metrics described in sections 116(b)(2)(A)(i)(V) and 116(b)(2)(A)(ii)(I) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)) and a work-readiness indicator established by the local area or outlying area pursuant to any regulation or guideline issued by the Secretary of Labor.
			(g)Reports
 (1)In generalFor each year that a local area or outlying area administers a summer employment program under this section, the local area or outlying area shall submit to the Secretary of Labor and, if applicable, the State a report on—
 (A)the number of youth participants in the program, including the number of in-school and out-of-school youth;
 (B)the number of youth participants who completed the summer employment opportunity; (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services;
 (D)a description of the supportive services offered to youth participants, including the number of youth participants accessing such services;
 (E)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program;
 (F)the source and amount of funding for the wages of each youth participant; (G)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program; and
 (H)at the discretion of the local area or outlying area, the number of hours and weeks worked and the amount of wages earned by youth participants in the program.
 (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (E) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)).
				6.Year-round employment for opportunity youth
 (a)In generalOf the amounts available under section 4(a)(2) that is not reserved under section 4(b), the Secretary of Labor shall, for the purpose of carrying out year-round employment programs under this section—
 (1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and
 (2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas.
				(b)Within State allocations
 (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of carrying out year-round employment programs under this section.
 (2)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs of carrying out a year-round employment program under this section, including the costs of conducting outreach for such program.
 (c)Eligible local areaIn order for a local area to be eligible for funds under this section, the local board of the local area shall submit to the Governor a plan for the year-round employment program at such time, in such manner, and containing such information as the Governor may reasonably require. At a minimum, each plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123) and include—
 (1)a description of how the local area will carry out the activities described in subsection (d); (2)the number of individuals expected to participate in the year-round employment program;
 (3)a description of the services, including supportive services, that the year-round employment program is expected to provide;
 (4)an assurance that the year-round employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and
 (5)an assurance that the local area will adhere to the labor standards outlined in section 8. (d)Use of funds (1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made—
 (A)be not younger than age 16 or older than age 24; and (B)meet the definition of an out-of-school youth and unemployed individual for a period of 120 days preceding the date on which the eligibility determination is made.
 (2)Program requirementsThe amounts allocated under this section shall be used to carry out, for eligible youth, a year-round employment program that—
 (A)matches each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for high-quality year-round employment, which may not—
 (i)be less than 180 days and not more than 1 year; (ii)pay less than the highest of the Federal, State, or local minimum wage; and
 (iii)employ the youth participant for less than 20 hours per week; (B)subsidizes not more than 80 percent of the wages of each youth participant with the amounts allocated under this section or other public, private, or philanthropic funds;
 (C)requires not less than 20 percent of the wages of each youth participant to be paid by the employer;
 (D)provides each employer with coaching and mentoring on how to successfully employ each youth participant in meaningful work;
 (E)provides each youth participant with coaching and mentoring to enhance the year-round employment and facilitate the completion of the program;
 (F)provides each youth participant who does not complete the year-round employment with coaching and mentoring to facilitate re-enrollment and completion of the program;
 (G)if applicable, provides each youth participant with supportive services to facilitate participation in the program;
 (H)provides each youth participant with career planning services to facilitate success after program completion;
 (I)develops a plan to create unsubsidized year-round employment opportunities, increase year-round employment opportunities in the private sector, and gradually increase the number of unsubsidized or partly subsidized year-round employment opportunities;
 (J)connects each youth participant with a provider of youth, adult, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), including those provided at one-stop centers; and
 (K)provides each youth participant with high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections.
 (e)Program prioritiesIn allocating funds under this section, priority shall be given to— (1)year-round employment with employers who commit to retaining, willing youth participants who meet pre-determined, reasonable work performance standards for unsubsidized employment for not less than 90 days after the end of the year-round employment; and
 (2)year-round employment— (A)in existing or emerging in-demand industry sectors or occupations; or
 (B)that meet community needs in the public, private, or nonprofit sector. (f)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include the performance metrics described in sections 116(b)(2)(A)(i)(III), 116(b)(2)(A)(i)(V), and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III), 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)–(II)) and a work-readiness indicator established by the local area or outlying area pursuant to any regulation or guideline issued by the Secretary of Labor.
			(g)Reports
 (1)In generalFor each year that a local area or outlying area administers a year-round employment program under this section, the local area or outlying area shall submit to the Secretary of Labor and, if applicable, the State a report on—
 (A)the number of youth participants in the program, including the number of in-school and out-of-school youth;
 (B)the number of youth participants who completed the year-round employment; (C)the expenditures made from the amounts allocated under this section, including any expenditures made to provide youth participants with supportive services;
 (D)a description of the supportive services offered to youth participants, including the number of youth participants accessing such services;
 (E)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program;
 (F)the source and amount of funding for the wages of each youth participant; (G)the number of youth participants who are asked to remain, and the number of youth participants actually retained, after the end of the year-round employment for not less than 90 days;
 (H)the average number of hours worked per week and the average amount of wages earned by youth participants in the program; and
 (I)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (E) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)).
				7.Connecting-for-opportunities competitive grant program
 (a)In generalOf the amounts available under section 4(a)(3) that is not reserved under section 4(b), the Secretary of Labor shall, in consultation with the Secretary of Education, award grants on a competitive basis to assist local community partnerships in improving high school graduation and youth employment rates.
			(b)Local community partnerships
 (1)Mandatory PartnersA local community partnership shall include at a minimum— (A)one unit of general local government;
 (B)one local educational agency; (C)one institution of higher education;
 (D)one local workforce development board; (E)one community-based organization;
 (F)one public agency serving youth under the jurisdiction of the juvenile justice system or criminal justice system;
 (G)a State or local child welfare agency; and (H)an agency administering programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
 (2)Optional partnersA local community partnership may also include within the partnership— (A)American job centers;
 (B)employers or employer associations; (C)representatives of labor organizations;
 (D)programs that receive funding under the Juvenile Justice and Delinquency Prevention Act (42 U.S.C. 5601 et seq.);
 (E)public agencies or community-based organizations with expertise in providing counseling services, including trauma-informed and gender-responsive counseling;
 (F)public housing agencies, collaborative applicants, as defined by the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), or private nonprofit organizations that serve homeless individuals and households or foster youth; and
 (G)and other appropriate State and local agencies. (c)ApplicationA local community partnership desiring a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. At a minimum, each application shall include a comprehensive plan that—
 (1)demonstrates sufficient need for the grant in the local population (indicators of need may include high rates of high school dropouts and youth unemployment and a high percentage or number of low-income individuals in the local population);
 (2)demonstrates the capacity of each local community partnership to carry out the activities described in subsection (d);
 (3)is consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), the local plan for career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (if not part of the Workforce Innovation and Opportunity Act local plan) and the State plan for programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and
 (4)includes an assurance that the local community partnership will adhere to the labor standards outlined in section 8.
 (d)Use of fundsA local community partnership receiving a grant under this section shall use the grant funds— (1)to target individuals not younger than age 14 or older than age 24;
 (2)to make appropriate use of existing education, child welfare, social services, and workforce development data collection systems to facilitate the local community partnership’s ability to target the individuals described in paragraph (1);
 (3)to develop comprehensive pathways to higher education and employment, including— (A)using not less than 50 percent of the grant funds to help individuals described in paragraph (1) complete their secondary school education through various alternative means, including through high-quality, flexible programs that utilize evidence-based interventions and provide differentiated services (or pathways) to students returning to education after exiting secondary school without a regular high school diploma or who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State;
 (B)creating career pathways focused on paid work-based learning, consisting of on-the-job training and classroom instruction, that will lead to credential attainment, where appropriate, and prioritize connections to registered apprenticeship programs and pre-apprenticeship programs;
 (C)finding and securing for individuals described in paragraph (1) work-based learning opportunities that pay not less than the highest of the Federal, State, or local minimum wage;
 (D)connecting individuals described in paragraph (1) with providers of youth services (who will connect the individuals to labor market information), adult services, and adult education and literacy services, under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), career planning services, and federally funded programs that provide career counseling and skills training; and
 (E)ensuring that such individuals successfully transition into pre-apprenticeship programs, registered apprenticeship programs, or programs leading to recognized postsecondary credentials in in-demand industry sectors or occupations;
 (4)to provide a comprehensive system of support for the individuals described in paragraph (1), including—
 (A)connecting such individuals with professionals who can— (i)provide case management and counseling services; and
 (ii)assist such individuals in— (I)developing achievable short-term goals and long-term goals; and
 (II)overcoming any social, administrative, or financial barrier that may hinder the achievement of such goals; and
 (B)providing or connecting participants with available supportive services; and (5)to provide a comprehensive system aimed at preventing the individuals described in paragraph (1) from disconnecting from education, training, and employment and aimed at re-engaging any such individual who has been disconnected by—
 (A)providing school-based dropout prevention and community-based dropout recovery services, including establishing or improving school district early warning systems that—
 (i)connect such systems to existing data gathering and reporting systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) for the purpose of identifying the individuals described in paragraph (1); and
 (ii)engage any such identified individual using targeted, evidence-based interventions to address the specific needs and issues of the individual, including chronic absenteeism; and
 (B)providing the individuals described in paragraph (1) with access to re-engagement services for training programs and employment opportunities and using providers of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to conduct intake and refer such individuals and their families to the appropriate re-engagement service.
 (e)Priority in awardsIn awarding grants under this section, the Secretary of Labor shall give priority to applications submitted by local community partnerships that include a comprehensive plan that—
 (1)serves and targets communities with a high percentage or high numbers of low-income individuals and high rates of high school dropouts and youth unemployment;
 (2)engages and involves other members of the household of an individual described in paragraph (1) in the activities described in subsection (d); and
 (3)allows the individuals described in paragraph (1) to earn academic credit through various means, including high-quality career and technical education, dual enrollment programs, or work-based learning, such as apprenticeship certificates evaluated by a recognized third party.
 (f)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include— (1)the performance metrics described in sections 116(b)(2)(A)(i)(III)–(V) and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III)–(V), 3141 (b)(2)(A)(ii)(I)–(II));
 (2)the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate in a State that chooses to use such a graduation rate, as defined in section 8101(25) of the Elementary and Secondary Education Act of 1965, as amended; and
 (3)the rate of attaining a recognized equivalent of a diploma, such as a general equivalency diploma. (g)ReportsFor each year that a local community partnership administers a program under this section, the local community partnership shall submit to the Secretary of Labor and, if applicable, the State a report on—
 (1)the number of youth participants in the program, including the number of in-school and out-of-school youth, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII));
 (2)the expenditures made from the amounts allocated under this section, including any expenditures made to provide youth participants with supportive services;
 (3)a description of the supportive services offered to youth participants, including the number of youth participants accessing such services;
 (4)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII)); and
 (5)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.
 8.Labor standardsThe following standards shall apply to each program administered under this Act: (1)A youth participant in a program administered under this Act may not displace any currently employed worker (including a partial displacement, such as a reduction in the hours of non-overtime work, wages, or employment benefits).
 (2)A program administered under this Act may not impair any existing contract for services or collective bargaining agreement, and may not undertake any activity that would be inconsistent with the terms of a collective bargaining agreement without the written concurrence of the labor organization and employer concerned.
 (3)A youth participant in a program administered under this Act may not be employed in a job if— (A)any other individual is on layoff, including any employee with recall rights, from the same or any substantially equivalent job;
 (B)the vacancy is due to a strike or lockout; (C)the employer has terminated the employment of any employee or otherwise reduced the workforce of the employer with the intention of filling the vacancy so created with the youth participant; or
 (D)the job is created in a promotional line that will infringe in any way upon the promotional opportunities of any currently employed worker.
 (4)An entity administering a program under this Act shall establish and maintain a grievance procedure to resolve any complaint of an alleged violation of this displacement rule. This regulation may not preempt or supersede any State or local law providing greater protections for employees against displacement.
 (5)Each recipient of funds under this Act shall provide to the Secretary of Labor assurances that no amounts from such funds will be used to assist, promote, or deter labor union organizing and collective bargaining.
 (6)A youth participant in on-the-job training or employed in a program administered under this Act shall be provided benefits and working conditions at the same level and to the same extent as other trainees or employees working a similar length of time and doing the same type of work.
 (7)An entity administering a program under this Act must take affirmative steps to ensure that it provides equal access to favorable opportunities for youth participants without regard to their race, ethnicity, color, national origin, sex, religion, creed, sexual orientation, gender identity, veteran status, military status, parenting status, disability, or genetic information.
			9.Privacy
 Nothing in this Act— (1)shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g); or
 (2)shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under this Act.
			10.Evaluation and reports
 (a)EvaluationNot earlier than 1 year or later than 2 years after the end of the award grant period, the Secretary of Labor shall conduct an evaluation of the programs administered under this Act.
 (b)Reports to congressThe Secretary of Labor shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 5 years after the end of the award grant period, a final report on the results of the evaluation conducted under subsection (a).
 11.DefinitionsIn this Act: (1)ESEA termsThe terms extended-year adjusted cohort graduation rate, evidence-based, four-year adjusted cohort graduation rate, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Registered apprenticeship programThe term registered apprenticeship program has the meaning given such term in section 171(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(b)).
 (4)Other WIOA termsThe terms administrative costs, career and technical education, career pathway, career planning, community-based organization, Governor, in-demand industry sector or occupation, in-school youth, local area, local board, low-income individual, one-stop center, on-the-job training, outlying area, out-of-school youth, school dropout, State, supportive services, unemployed individual, and unit of general local government have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			